FILED
                             NOT FOR PUBLICATION                             JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



XIAO GUANG LIN,                                  No. 05-70908

               Petitioner,                       Agency No. A071-567-120

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Xiao Guang Lin, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s order denying his motion to reopen and rescind an exclusion order entered



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion by denying Lin’s motion to reopen,

because the agency considered the evidence he submitted and acted within its

broad discretion in determining that the evidence was insufficient to warrant

reopening. See 8 C.F.R. § 1003.2(a); see also Singh v. INS, 295 F.3d 1037, 1039

(9th Cir. 2002) (denial of a motion to reopen shall be reversed only if it is

“arbitrary, irrational or contrary to law.”).

      PETITION FOR REVIEW DENIED.




                                            2                                   05-70908